UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                               No. 98-60798


                             TRAYCEE S. SCOTT,

                                                     Plaintiff-Appellant,

                                   VERSUS

              CENTURY CELLUNET, JANECE YOUNG, ROBERT BURGESS,

                                                    Defendants-Appellees.


               Appeal from the United States District Court
                 for the Southern District of Mississippi
                             (1:97-CV-565-RG)

                             February 9, 2000

Before POLITZ and DAVIS, Circuit Judges, and RESTANI,* Judge.

PER CURIAM:**

     After reviewing the record and considering the briefs and

argument of counsel, we are persuaded that the district court

correctly granted summary judgment in this case.          Assuming without

deciding that the plaintiff established a prima facie case, she
produced no summary judgment evidence that tended to refute the

non-discriminatory      reasons   the   employer   gave   for   refusing   to

promote her or tending to show that those reasons were pretextual.

On Scott’s disparate wage claim, the employer rectified the seven



          *
         Judge, U.S. Court of International Trade, sitting by
designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
cent per hour disparity as soon as it was called to the employer’s

attention and plaintiff established no monetary loss from this

disparity.

     AFFIRMED.




                                2